DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
This is a Non-Final action in reply to the entered RCE.
Claims 1, 5, and 6 have been amended.
Claims 3, 4, and 7 have been canceled.
Claims 1, 2, 5, and 6 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 112 and 101 rejections previously raised and have necessitated updated grounds of rejection which are set forth below.
Applicant’s amendments are sufficient to overcome the 103 rejections previously raised.  By incorporating the limitations and concepts of Claims 3, 4 and 7 into the 

Response to Arguments
Applicant’s argument filed on 29 September 2021 have been fully considered but are not persuasive.
Regarding the 112 rejection, Applicant argues that the claims merely recite comparison and are therefore clear.  Examiner respectfully disagrees. For example, when the claim recites that the obtained value is higher in areas where residents’ income level is high vs. an obtained value where resident income level is low, the comparison between the income levels related to the obtained value is clear, however it remains unclear what constitutes a low vs. high income level.  For example, what is considered a low income level in San Francisco, California maybe a high income level for Boise, Idaho.  Without defining the requisite degree these terms are not merely comparative terms, the higher or lower than is a comparison of the relative terms defining what is considered a high and low income level.  The 112 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Regarding the 101 rejections, applicant argues that using all of the recited factors requires extensive calculations and cannot practical be performed in the mind.  Examiner respectfully disagrees.  The use evaluation of a variety of factors to perform extensive calculations does not disqualify the calculation from being performed mentally or with pen and paper and does not exclude them from the mental processes grouping.  There is no integration requiring specifically arranged computer components that are essential to the ability to execute the claimed calculations and methodology.  Instead the processor merely acts as a tool to apply the exception.  The use of a computer in a generalized fashion to perform calculations more quickly does not meaningfully limit otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations, as is done in the claims as currently recited.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms ‘large/small populations…low/high car ownership rates…well established/less well established traffic environment and commercial facilities…high/low income level” in the independent claims are all relative terms which renders the claims indefinite.  The terms large/small, low/high, well/less well and high/low are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what qualifies as a “large” or “small” daytime or nighttime demand, what constitutes low or high ownership rates, what meet the requirements to be considered well vs. less well established or what  value is sufficient to be a high vs. low income level.  For example what constitutes a low income level in San Francisco, California maybe a high income level for Boise, Idaho.  Without defining the degree these are not merely comparative terms, the higher or lower than is a comparison of the relative 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 5, and 6 recite the limitations for processing area based demand information and operating rate information to predict revenue for multiple locations based on demand and operating rate information, evaluating demand to make prediction estimates, obtaining values, calculating a degree of similarity and estimating an operating rate.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Making a revenue prediction from data or an operating rate that is a ratio of two values illustrates an evaluation or analysis that could be done the same way mentally or with a pen and paper.  While no explicit formula is claimed, a mathematical calculation for both a ratio and a revenue prediction would also be considered an abstract concept.  But for the computer system including a “predictor”, the claim encompasses a user simply evaluating data or making calculations in their mind or manually via pen and paper. The mere nominal recitation of a generic configured element of a computer system does not take limitations out of the mental processes grouping.  Thus, the claims recite a mental and/or mathematical process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the storing and providing via a network steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the medium, network or 
Claim 2  are dependent upon claim 1 and include all of the limitations of Claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations for evaluating demand to make prediction estimates, obtaining values, calculating a degree of similarity and estimating an operating rate and describe the data/information being stored in the storage unit and used for the predictions.  The limitations merely narrow the abstract idea by describing data and further mental process functions that are illustrates as data evaluations and/or mathematical functions.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstraction into a practical application or by providing significantly more.  
Therefore, for these reasons claims 1, 2, 5, and 6 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623